Opinion of the Court
Homer Ferguson, Judge:
The accused was found guilty of larceny of a record player, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921. He was sentenced to a bad-conduct discharge, reduction to the lowest enlisted grade, confinement at hard labor for three months, and forfeiture of ?30.00 per month for three months. Following affirmance by intermediate appellate authorities, we granted his petition for review.
Examination of the record of trial discloses that the prosecution was permitted to adduce testimony from an air police investigator concerning his opinion whether the accused intended to steal the property involved in the specification. This was prejudicial error. United States v Adkins, 5 USCMA 492, 18 CMR 116. The accused, however, judicially confessed to the lesser offense of wrongful appropriation. Accordingly, the foregoing errors do not require a complete reversal.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Air Force. A rehearing may be ordered, or the sentence may be reassessed on the basis of findings of guilty of wrongful appropriation.
Chief Judge Quinn concurs.